DETAILED ACTION
This is in response to the application filed on March 30, 2021 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 11, and 17 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a document created using an application that uses a first programming language that is incompatible with a network-based storage system, the document including macros in the first programming language, determining a semantic context for an object in a macro, responsive to determining via the semantic context that the object corresponds to multiple object types, identifying a plurality of candidate object types, converting the function defined in the macro into a plurality of sets of operations in a second programming language, each set of operations is associated with one of the plurality of candidate object types, performing one of the plurality of sets of operations responsive to receiving an indication of a candidate object type for the object during execution of the macro, and storing the document comprising the plurality of sets of operations on the network-based storage system, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application 2002004806 teaches a document conversion system and method using a macro.
U.S. Patent Applications 20070005342, 20100257512, and Patents 7761843, 8549489 teach macro or source code translation using an object list.
U.S. Patent Application 20070044012 teaches converting markup language documents using macros.
U.S. Patent Application 20110041141 and Patent 8826304 teach translating macros to another language wherein each service or application has a map for translating.
U.S. Patent Application 20150020051 teaches conversion of macros and macro definitions.
U.S. Patent Application 20170277560 teaches translating using a syntax tree and a semantic analysis algorithm.
U.S. Patent 5274821 teaches a language interpreter/compiler for translating between programming languages.
U.S. Patent 8453126 teaches a macro conversion process using a macro parser and syntax tree.
U.S. Patent 11061652 teaches translating a source code to a cloud source code using a syntax tree.
Chinese Patent Application CN 112230934 A teaches macro code conversion methods.
Canadian Patent Application CA 3075627 A1 teaches a word document with macros and translating visual basic code.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184